82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Lee BROCK, a/k/a Two Souls Walker, Plaintiff-Appellant,v.Patricia H. KRUEGER, Chief Deputy Clerk of State SupremeCourt, Defendant-Appellee.Robert Lee BROCK, a/k/a Two Souls Walker, Plaintiff-Appellant,v.Nurse HARRISON, Indian Creek Correction Center;  NurseGoode, Indian Creek Correction Center, Defendants-Appellees.
Nos. 95-7924, 95-7937.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 10, 1996.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.   Rebecca B. Smith, District Judge.  (CA-95-332, CA-95-507-2)
Robert Lee Brock, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing his 42 U.S.C. § 1983 (1988) complaints.   The district court assessed filing fees in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the cases without prejudice when Appellant failed to comply with the fee orders.   Finding no abuse of discretion, we affirm the district court's orders.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED